Powers, J.,
concurring. I concur with the majority in their determination that on the issue of just cause or other factual findings the trial justice and this court are not warranted in substituting their judgments for that of the agency. I feel, however, that there is a preliminary question of law which should have been determined. My reading of the record indicates to me that the applicant was referred to employment which might well not have been suitable within the meaning of §28-44-20. If so, accepting employment which may not have been suitable in the first instance, and which could have been refused when offered, he should not be deemed to have waived his option to refuse, or be required to meet a more onerous burden of proof by reason of initiative which should be encouraged. The purpose of the act would be better served by encouraging unemployed individuals to accept employment for which their suitability is in question rather than presenting them with a situation wherein they must decide that if they do accept questionable employment they will be forced to endure it or be penalized.
The record in this case, however, does not lend itself to a final determination on the question of suitability, and accordingly I would remand the case to the agency for further hearing.
A. Norman LaSalle, for petitioner.
Aaron S. Helford, for respondent.
Roberts, C. J., concurs with Mr. Justice Powers.